DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al. (US 2011/0114534).
Regarding claim 1, Watson discloses a substrate storage container with easily removable parts via elastomeric cap 500 that does not require the use of fasteners [0045]comprising:
A container body at 26 configured to contain a plurality of substrates, fig. 1 and 2, [0036]; and
At least one air supply member (purge ports 54, fig. 2, fig. 13-15) configured to supply gas from outside of the container body to an internal space,
Wherein for the substrate storage container the container body is formed in a front open box and the at least one air supply member is attached to a bottom surface, fig. 1 and 2., and
Wherein at least one functional unit at 400 (gas replacement unit), at 56 (check valve), at 460 (blocking member/unit), at 100 (purifying filter) that changes an environment of the internal space to different states are connected with the at least one air supply member so as to be able to be exchanged

Regarding claim 3, Watson further discloses that the at least one functional unit is a gas replacement unit at 400, fig. 13-15 comprising:
A housing member at 406 for storing the gas supplied from the at least one air supply member, and a cover member at 402covering an opening of the housing member and blowout holes in the housing or cover member.

Regarding claim 4, Watson further discloses that the at least one functional unit is a check valve 56 that enables gas to flow into the internal space [0036].

Regarding claim 5, Watson further discloses a functional unit that is a blocking unit 460 that blocks the flow of the gas into the internal space [0044], fig. 13-18.

Regarding claim 6, Watson further discloses a functional unit is a filter unit 100 that purifies the gas, fig. 13-18 [0038], the “media” is described as having active or passive filtration, [0006], last sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, and further in view of Ejima et al. (US 5873468).
Regarding claim 2, Watson teaches all of claim 1, as applied above.  Watson does not teach a filter in the air supply member.  Ejima is analogous art teaching a substrate container with inert gas circulation within the substrate housing, col. 5: 45-56.  Ejima further teaches an air supply opening at 26 

Regarding claims 8-11, Watson teaches claims 3-7 which correspond to claims 8-11 respectively except that claims 8-11 depend from claim 2.  With this in mind, Watson further teaches all aspects of claim 8-11, as applied above with respect to claims 3-7.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above.
Regarding claim 7, Watson teaches all of claim 1, as applied above.  Watson does not teach any specific purge gas.  However, Watson teaches that it is well known to use an inert gas or clean dry air [0003] for purging a substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the unknown gas of Watson for a known gas such as dry air, since the substitution of one known purge gas for another yields the same expected result of purging the substrate container to decrease or prevent contamination [0003] of Watson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799